--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Moody 10-Q [moody-10q_0812.htm]




Exhibit 10.3




PROMISSORY NOTE
 
$5,000,000.00
Atlanta, Georgia



May 27, 2010
 
FOR VALUE RECEIVED MOODY NATIONAL RI PERIMETER HOLDING, LLC, a Delaware limited
liability company, as co-maker, having its principal place of business at c/o
Moody National Realty Company, L.P., 6363 Woodway, Suite 110, Houston, Texas
77057 (“Holdco”) and MOODY NATIONAL RI PERIMETER MASTER TENANT, LLC, a Delaware
limited liability company, as co-maker, having its principal place of business
at c/o Moody National Realty Company, L.P., 6363 Woodway, Suite 110, Houston,
Texas 77057 (“Tenantco”; Holdco and Tenantco, individually and collectively, as
the context may require, being referred to herein as “Borrower”), hereby
unconditionally promises to pay to the order of CITICORP NORTH AMERICA, INC., a
Delaware corporation, having an address at 388 Greenwich Street, 11th Floor, New
York, New York 10013 (together with its successors and/or assigns, “Lender”), or
at such other place as the holder hereof may from time to time designate in
writing, the principal sum of FIVE MILLION AND NO/100 DOLLARS ($5,000,000.00),
or so much thereof as is advanced, in lawful money of the United States of
America, with interest thereon to be computed from the date of this Note at the
Interest Rate, and to be paid in accordance with the terms of this Note and that
certain Loan Agreement dated the date hereof between Borrower and Lender (as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time, the “Loan Agreement”).  All capitalized terms not defined herein
shall have the respective meanings set forth in the Loan Agreement.
 
ARTICLE 1:  PAYMENT TERMS
 
Borrower agrees to pay the principal sum of this Note and interest on the unpaid
principal sum of this Note from time to time outstanding at the rates and at the
times specified in Article 2 of the Loan Agreement and the outstanding balance
of the principal sum of this Note and all accrued and unpaid interest thereon
shall be due and payable on the Maturity Date.
 
ARTICLE 2:  DEFAULT AND ACCELERATION
 
The Debt shall without notice become immediately due and payable at the option
of Lender if any payment required in this Note is not paid on or prior to the
date when due or if not paid on the Maturity Date or on the happening of any
other Event of Default.
 
ARTICLE 3:  LOAN DOCUMENTS
 
This Note is secured by the Security Instrument and the other Loan
Documents.  All of the terms, covenants and conditions contained in the Loan
Agreement, the Security Instrument and the other Loan Documents are hereby made
part of this Note to the same extent and with the same force as if they were
fully set forth herein.  In the event of a conflict or inconsistency between the
terms of this Note and the Loan Agreement, the terms and provisions of the Loan
Agreement shall govern.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 4:  SAVINGS CLAUSE
 
Notwithstanding anything to the contrary, (a) all agreements and communications
between Borrower and Lender are hereby and shall automatically be limited so
that, after taking into account all amounts deemed interest, the interest
contracted for, charged or received by Lender shall never exceed the Maximum
Legal Rate, (b) in calculating whether any interest exceeds the Maximum Legal
Rate, all such interest shall be amortized, prorated, allocated and spread over
the full amount and term of all principal indebtedness of Borrower to Lender,
and (c) if through any contingency or event, Lender receives or is deemed to
receive interest in excess of the lawful maximum, any such excess shall be
deemed to have been applied toward payment of the principal of any and all then
outstanding indebtedness of Borrower to Lender, or if there is no such
indebtedness, shall immediately be returned to Borrower.
 
ARTICLE 5:  NO ORAL CHANGE
 
This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.
 
ARTICLE 6:  WAIVERS
 
Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby severally waive presentment and demand for payment, notice
of dishonor, notice of intention to accelerate, notice of acceleration, protest
and notice of protest and non-payment and all other notices of any kind.  No
release of any security for the Debt or extension of time for payment of this
Note or any installment hereof, and no alteration, amendment or waiver of any
provision of this Note, the Loan Agreement or the other Loan Documents made by
agreement between Lender or any other Person shall release, modify, amend,
waive, extend, change, discharge, terminate or affect the liability of Borrower
or any other Person who may become liable for the payment of all or any part of
the Debt under this Note, the Loan Agreement or the other Loan Documents.  No
notice to or demand on Borrower shall be deemed to be a waiver of the obligation
of Borrower or of the right of Lender to take further action without further
notice or demand as provided for in this Note, the Loan Agreement or the other
Loan Documents.  If Borrower is a partnership or limited liability company, the
agreements herein contained shall remain in force and be applicable,
notwithstanding any changes in the individuals comprising the partnership or
limited liability company, and the term “Borrower,” as used herein, shall
include any alternate or successor partnership or limited liability company, but
any predecessor partnership or limited liability company and their partners or
members shall not thereby be released from any liability.  If Borrower is a
corporation, the agreements contained herein shall remain in full force and be
applicable notwithstanding any changes in the shareholders comprising, or the
officers and directors relating to, the corporation, and the term “Borrower,” as
used herein, shall include any alternative or successor corporation, but any
predecessor corporation shall not be relieved of liability hereunder.  (Nothing
in the foregoing sentence shall be construed as a consent to, or a waiver of,
any prohibition or restriction on transfers of interests in such partnership,
limited liability company or corporation, which may be set forth in the Loan
Agreement, the Security Instrument or any other Loan Document.)
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
ARTICLE 7:  TRANSFER
 
Upon the transfer of this Note, Borrower hereby waiving notice of any such
transfer, Lender may deliver all the collateral mortgaged, granted, pledged or
assigned pursuant to the Loan Documents, or any part thereof, to the transferee
who shall thereupon become vested with all the rights herein or under applicable
law given to Lender with respect thereto, and Lender shall thereafter forever be
relieved and fully discharged from any liability or responsibility in the
matter; but Lender shall retain all rights hereby given to it with respect to
any liabilities and the collateral not so transferred.
 
ARTICLE 8:  EXCULPATION
 
The provisions of Article 13 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein.
 
ARTICLE 9:  GOVERNING LAW
 
This Note shall be governed, construed, applied and enforced in accordance with
the Applicable Laws of the State and Applicable Laws of the United States of
America.
 
ARTICLE 10:  NOTICES
 
All notices or other written communications hereunder shall be delivered in
accordance with Article 14 of the Loan Agreement..




[NO FURTHER TEXT ON THIS PAGE]
 
 
- 3 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.
 
 

   
BORROWER:
         
MOODY NATIONAL RI PERIMETER MASTER TENANT, LLC, a Delaware limited liability
company
         
By:
/s/ Brett C. Moody
   
Name:  
Brett C. Moody
   
Title:
President



 

   
MOODY NATIONAL RI PERIMETER HOLDING, LLC, a Delaware limited liability company
         
By:
/s/ Brett C. Moody
   
Name:  
Brett C. Moody
   
Title:
President